Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 6, and 11 of the current application teach similar subject matter as the prior art of Meisner (US 2019/0163746) and Andreev US 2015/0278198).  However, claims 1, 6, and 11 are allowed for the reasons pointed out by the applicant’s remarks filed on 09/06/2022.  Specifically, the prior art fails to teach “wherein the generating the index identifies, as an expression analogous to a composite word, a group of morphemes corresponding to three or fewer nodes of nodes directly connecting to a node of a morpheme of a composite word in a syntactic tree and a semantic structure acquired as a result of the syntactic analysis and the semantic analysis thereon” as recited in claims 1 and 6, and “wherein the generated index identifies, as an expression analogous to a composite word, a group of morphemes corresponding to three or fewer nodes of nodes directly connecting to a node of a morpheme of a composite word in a syntactic tree and a semantic structure acquired as a result of the syntactic analysis and the semantic analysis thereon”.  
Claims 2-5, 7-10, and 12-15 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Starostin et al. (US 2017/0161255) discloses extracting entities for natural language texts.
Starostin et al. (US 2018/0060306) discloses extracting entities for natural language texts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672